IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT JACKSON
                                              January 7, 2003 Session

                      JOHN D. COOKE, III v. STATE OF TENNESSEE

                       Direct Appeal from the Circuit Court for Madison County
                              No. C-01-324    Roy B. Morgan, Jr., Judge



                            No. W2002-00476-CCA-R3-PC - Filed June 4, 2003


The petitioner appeals the dismissal of his petition for post-conviction relief, arguing that the post-
conviction court erred in finding he received the effective assistance of counsel. Based on our
review, we affirm the order of the post-conviction court dismissing the petition.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which JOE G. RILEY and JOHN EVERETT
WILLIAMS, JJ., joined.

Gregory D. Smith, Clarksville, Tennessee, for the appellant, John D. Cooke, III.

Paul G. Summers, Attorney General and Reporter; P. Robin Dixon, Jr., Assistant Attorney General;
James G. Woodall, District Attorney General; and Angela R. Scott, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                                         OPINION

                                                           FACTS

       On May 20, 1998, the petitioner was convicted by a Madison County Circuit Court jury of
unlawful possession of a firearm, aggravated sexual battery, assault, and contributing to the
delinquency of a minor, with the latter three offenses based on his abusive relationship with M.J.,1
an eleven-year-old boy who was in the petitioner’s church youth group. His convictions were
affirmed by this court on direct appeal, and his application for permission to appeal to the supreme
court was denied. See State v. John D. Cooke, III, No. W1998-01767-CCA-R3-CD, 1999 WL
1531347 (Tenn. Crim. App. Dec. 28, 1999), perm. to appeal denied (Tenn. 2000). On August 24,
2001, the petitioner filed a lengthy pro se petition for post-conviction relief alleging, among other
claims, that he was denied the effective assistance of trial counsel. The petitioner subsequently

       1
           It is the po licy of this co urt to refer to minor victim s of sexual assault by initials only.
retained post-conviction counsel, who represented him at an evidentiary hearing held on February
6, 2002. The post-conviction court denied the petition at the conclusion of the hearing and, on May
9, 2002, entered a written order dismissing the petition for post-conviction relief. Although the
petitioner raised a number of different claims in his pro se petition and at the evidentiary hearing,
he confines himself on appeal to arguing that the post-conviction court erred in finding that he failed
to show he was denied the effective assistance of trial counsel. Specifically, he asserts his trial
counsel provided ineffective assistance by their failure to investigate the victim’s changing
allegations against him and to investigate potential witnesses from Georgia who could have testified
that the victim was untruthful and manipulative.

                                                Trial

         The circumstances that precipitated the petitioner’s arrest for the crimes were summarized
in this court’s direct appeal opinion as follows:

                       Evidence at trial showed that on February 22, 1995, the
               [petitioner] was present with the eleven-year old victim, M.J., in the
               United States District Courtroom in Jackson Tennessee, observing the
               criminal trial of Robert Smith, the [petitioner’s] former employer.
               Mr. Smith had terminated the [petitioner’s] employment, and the
               [petitioner] had filed a lawsuit against Mr. Smith as a result. The
               criminal trial had begun the day before, and the [petitioner] and M.J.
               were present on that date as well. Deputy U.S. Marshall Richard
               Bateman noticed the two the previous day because they were the only
               spectators, and on occasions they would be sitting very close together
               with the [petitioner’s] arm around the child and the child’s head on
               the [petitioner’s] shoulder. Bateman thought their behavior was
               “kind of weird,” but assumed the two were related. The behavior
               continued the next day.

                       On February 22, the second day of the trial, Mr. Smith’s
               attorney, Ed Chandler, approached Bateman, told him that there “was
               a love affair going on back in the courtroom,” and referred to the
               [petitioner] as a “pedophile.” Bateman then discussed the situation
               with Roger Curry, an FBI Agent who was in the courtroom, and the
               two of them talked to Judge James D. Todd, the U.S. District Judge
               presiding over the criminal case. Agent Curry called the Jackson
               Police Department, which sent two officers out to investigate. After
               the officers observed the occurrences in the courtroom for a few
               minutes, Bateman escorted the [petitioner] out of the courtroom, and
               he was questioned by the police. At trial, Bateman described the
               conduct between the [petitioner] and M.J. as “unnatural.”



                                                 -2-
Id. at *1.

         Judge Todd, Agent Curry, and Investigator Donna Turner also testified at the petitioner’s
trial, with each describing what he or she witnessed between the petitioner and the victim. Id. at *2.
Judge Todd said he noticed the two sitting close together with the petitioner’s arm around the victim
and the victim “snuggling up to the [petitioner],” behavior which he concluded was “inappropriate”
considering that the two were not related. Id. Agent Curry testified he saw the victim on his knees
beside the petitioner, the petitioner “nuzzling” the victim in the neck area, appearing to kiss him, and
the two laughing and giggling together. Id. Finally, Investigator Turner testified she witnessed the
petitioner with his arm around the victim, the petitioner playing with the victim’s hair as the victim
played with the petitioner’s hair, and the petitioner and the victim “embrac[ing] themselves towards
each other.” Id.

         The petitioner told Investigator Turner that he was the youth director at the victim’s church
in Chattanooga, had permission from the victim’s mother and the victim’s school to take the victim
to attend the Jackson trial, and he and the victim had stayed together in two different Jackson motels
the previous two nights. Id. At Investigator Turner’s request, the petitioner took her out to his car
to retrieve the victim’s clothing. In the process, he uncovered a gun in one of the bags, whereupon
he announced to Investigator Turner that he had a gun and then obeyed her command to stand back
while she retrieved the loaded, semi-automatic pistol from the bag. The petitioner acknowledged
he did not have a permit to carry the weapon. Id. at *3.

         In both his first interview at the courthouse and in a subsequent interview conducted twelve
or thirteen hours later, the victim denied that the petitioner had engaged in any inappropriate contact
with him. Id. His account at trial, however, was different, and is set forth in our direct appeal
opinion as follows:

               [The victim] said that he met the [petitioner] at church, where the
               [petitioner] was the Youth Director. At first, M.J. participated in
               activities at church with other children and the [petitioner], then he
               started doing things with the [petitioner] alone. . . . M. J. testified that
               he trusted the [petitioner] “pretty well,” but his trust changed because
               of things the [petitioner] did.

                        When they arrived in Jackson, the [petitioner] checked into a
               motel room which had only one bed. M.J. was going to sleep in the
               chair, but the [petitioner] kept asking him to come over to the bed.
               He finally got into the bed with the [petitioner], then the [petitioner]
               began rubbing his penis through his underwear. M.J. ejaculated a
               little bit into his underwear, which the [petitioner] rinsed out in the
               sink the next morning. The following night, M.J. got into bed with
               the [petitioner] because he knew the [petitioner] would not let him
               sleep in the chair. The [petitioner] then began masturbating M.J. and


                                                   -3-
                himself at the same time. He masturbated M.J. by holding M.J.’s
                penis in his hand and moving his hand up and down.

                        During the criminal trial of Smith, the [petitioner] had M.J.
                sitting very close to him, and he had his arm around M.J. M.J. said
                that the [petitioner] kept leaning over and “messing with” his ear and
                his hair. Then, they were taken out of the courtroom and questioned
                by police officers. M.J. did not tell the police officer what happened
                because he was ashamed and because he thought he was going to
                have to ride back home with the [petitioner].

                         At trial, M.J. was questioned about his background. He
                testified that when he was a little boy, he believed he had dead
                Presidents speaking to him, though it was just his imagination. As a
                result of some of his problems, he was sent to a psychiatric hospital.
                He was in a program called Northwest Georgia Educational Program
                for a period of time, and was taking Imipramine. On several
                occasions, he was expelled from his middle school. His biological
                father exposed him to pornography and physically abused him. He
                had sniffed paint and gasoline, but said he was not currently taking
                any drugs and his brain was not impaired in any way.

Id. at **3-4.

        The petitioner took the stand in his own defense at trial, denying that he engaged in any
inappropriate contact with the victim or that they had slept in the same bed and claiming that the
victim had been “fairly unruly” in the courtroom, which had necessitated the petitioner’s having “to
make efforts to have M.J. sit still and be attentive.” Id. at *4. The petitioner also called the victim’s
stepfather, Tom White, as a witness on his behalf. White denied he and the victim’s mother had
attempted to frame the petitioner, but admitted having telephoned the petitioner’s mother on
numerous occasions to tell her that his wife was trying to frame the petitioner and having repeated
the same story to an investigator working for the petitioner’s civil attorney. Id. White said he made
the false statements out of vindictiveness because he had just gotten out of jail for assaulting his wife
and was angry at her at the time. Id.

                                      Post-Conviction Hearing

        At the post-conviction hearing, the petitioner, who was from Chattanooga, testified that he
retained two members of the Madison County bar to represent him on the charges he was facing in




                                                  -4-
Madison County. 2 The petitioner’s main complaint was that trial counsel failed to fully investigate
the victim’s changing accounts of the events that transpired in the Madison County motel rooms, or
to investigate or call important potential witnesses at his trial. The petitioner said he requested
copies of his file from both counsel after his conviction and received a copy from one counsel, but
his other counsel refused his request. During his review of the numerous documents contained in
the file he received, he discovered an important letter, dated October 31, 1995, from James W.
Thompson, the assistant district attorney general who prosecuted his case, to Investigator Donna
Turner. The body of that letter, which was admitted as an exhibit at the hearing, reads as follows:

                          The mother, Kelly Croft, of the victim recently called me and
                  related the victim has told his grandfather he (the victim) was raped
                  by the defendant on the two (2) days preceding the Federal Court
                  incident.

                          Please get a new written statement from the victim as to the
                  events that took place in Jackson.

        The petitioner said the first time he saw the “Turner memo” was when reviewing his file in
preparation for his post-conviction petition. Neither of his trial counsel ever discussed the memo
with him, and there was nothing in the file to indicate whether there had been any follow-up on the
information it contained. The petitioner explained why he believed the document was important to
his case:

                          Well, there were no charges in Chattanooga, Tennessee. The
                  child made the same allegation there of rape 21 times in Chattanooga,
                  and I was never arrested or indicted there. The importance of that
                  document is, even though the child’s story changed four or five
                  different times in the initial investigation, there had never been an
                  allegation of rape, and, when I saw that document, I realized that the
                  child had come forward nine, ten months down the road, made an
                  allegation that supposedly I had raped him in Madison County, and
                  then we then had additional proof we could ride on showing that that
                  did not happen.

       The petitioner testified there was no physical evidence in his case, and the victim’s credibility
had therefore been a crucial issue at trial. He said he provided trial counsel with a list of Georgia
witnesses who could have cast doubt upon the victim’s veracity, but trial counsel failed to investigate

         2
            These two trial counsel were apparently either the second and third, or po ssibly third and fo urth, attorneys
the petitioner hired to work on his Madison County case, the petitioner having apparently become unhappy with the
representation provided by the attorney or attorneys he first retained. At the same time, the petitioner had also retained
Georgia counsel to rep resent him in connection with similar charges, involving the same victim, that had been brought
in a Georgia court. In addition, the petitioner also apparently had civil counsel representing him in connection with a
multimillion-do llar civil lawsuit brought against him and his church by the victim’s mother on the victim’s behalf.

                                                           -5-
their potential testimony. The petitioner acknowledged that motions requesting that the Georgia
witnesses be subpoenaed had been denied by the trial court and that the issue had been raised on
direct appeal. He testified, however, that to his knowledge trial counsel never made any attempts
to talk to the witnesses to ascertain what testimony they could provide or to ask if they would be
willing to come to Tennessee to testify on his behalf. The petitioner said he was unable to interview
the witnesses himself because he was subject to a “gag order or a no-contact order in the Walker
County, Georgia area” where the victim resided, but he hired an investigator who was able to talk
to two of the witnesses, and who had provided him with “some type of report,” the findings of which
had been sent to trial counsel.

        The petitioner expressed his belief that the Georgia witnesses would have made a “critical,
major difference in the trial as far as what the jury heard really happened.” In support of his claim,
he introduced as an exhibit to the hearing the affidavit of Judy Robinson, which states in pertinent
part:

               2.   Affiant was a school counselor at the school [M.J.]
                    attended. Affiant had worked with [M.J.] for several years
                    because [M.J.] was a very disturbed/troubled youth who
                    was often in trouble at school.

               3.   Affiant, in her personal and professional capacity, found
                    [M.J.] and his mother, Kelli Croft White, to be very
                    manipulative. An unhealthy relationship existed between
                    [M.J.] and his mother, Kelli Croft White, with Ms. White
                    exerting excessive influence on [M.J.’s] actions.

               4.   Affiant was a professional school counselor for over eleven
                    (11) years. Affiant would not believe [M.J.] nor Kelli Croft
                    White under oath.

The petitioner stated that another one of the Walker County, Georgia, witnesses, Sharla Green, “had
some very, very important information,” but did not specify what information she would have
provided. He testified he believed trial counsel could have subpoenaed her to testify at his trial
because, although she worked in Georgia, her residence was in Tennessee.

        On cross-examination, the petitioner acknowledged he maintained “active contact” with both
trial counsel and never requested that either one discontinue his representation on his case. He
conceded trial counsel were able to bring out the victim’s history of hallucinations, drug use,
exposure to pornography, and behavioral problems on cross-examination, as well as the fact that he
had provided different stories about the incident to police.

        Both of the petitioner’s trial counsel testified at the evidentiary hearing. The first testified
he received his Tennessee law license in 1989, spent one year clerking for a judge on the Tennessee


                                                  -6-
Court of Criminal Appeals, and had been practicing law since 1990. He said he and co-counsel
evenly divided responsibilities on the case; thus, neither had acted as first or second chair. He had
no memory of having ever seen the Turner letter, but did not dispute that it was included in the
material he sent with the petitioner’s file, testifying that the State had an open file policy and he and
co-counsel had “on more than one occasion” copied everything that was in the State’s file. As for
their follow-up on the information in the letter, trial counsel testified he and co-counsel were given
access to every interview conducted of the victim, and thus were aware that he had changed his story
several times. Counsel said they investigated the multiple interviews conducted of the victim, and
he did not know of anything he would have done differently in that respect.

       Trial counsel explained why he never personally contacted any of the potential Georgia
witnesses:

                     We were, you know, prohibited from doing that by the Court in
                the case from the standpoint of motions we filed asking to be able to
                subpoena these people. The Court denied that motion and, in
                addition, made a ruling that it was the Court’s opinion that those
                witnesses would not be permitted to testify based on the information
                that they were going to be provided. In other words, the Court asked
                at the hearing what is it these people are going to say, and based on
                what the Court was told, the Court expressed that it was not going to
                consider that to be admissible at his trial anyway.

Trial counsel testified, further, that he and co-counsel “felt there were other manners or other
methods that [they] could bring out most, if not all, of this same information that [the petitioner] was
trying to get in through a witness out of Georgia.” Trial counsel said he and co-counsel cross-
examined the victim about his background and history and the conflicting statements he had given
to police. He conceded they did not cross-examine the victim about his rape allegation referenced
in the Turner letter, but said he would have been concerned about having such a serious allegation
introduced before the jury.

        The petitioner’s second trial counsel, who said he had been an attorney since December 17,
1981, testified he had not seen the Turner letter but had seen “the law enforcement handwritten note
that encompasse[d] what[]” was in the letter, which had been furnished to him by the petitioner,
through his original attorney. Trial counsel was confident he and co-counsel discussed with the
petitioner the assertions contained in the letter, including specifically what the victim’s grandfather
would say about the victim’s assertions. To trial counsel’s knowledge, no rape kit was ever
performed on the victim.

        Trial counsel testified he could not, ethically, contact the Georgia witnesses and explained
why:




                                                  -7-
                    Two reasons. Number one, Judge LaFon had already ruled on
               that matter either two or three times. Number two, each of those
               witnesses was represented by civil counsel who had instructed each
               of those witnesses not to speak to anyone about any of the assertions
               made by the child or [the petitioner’s] relationship with the child or
               otherwise. So without going through that attorney to obtain that
               permission, which we both understood was not going to be
               forthcoming, it was ethically impossible for me to contact somebody
               else’s client and talk to them without that person’s permission, and
               the way that I learned that was actually interviewing, I believe it was,
               Ms. Green or one of the witnesses at which time I found out that they
               had been instructed not to speak with us.

         Trial counsel said he never sought permission from the Georgia witnesses’ attorneys to speak
to their clients, but believed that the petitioner’s civil lawyer had done so. However, he could not
recall if any depositions were taken from the witnesses for the civil lawsuit.

      The petitioner, recalled as a rebuttal witness, denied having furnished trial counsel with the
handwritten notes relating to the information contained in the Turner letter.

       The last witness at the hearing was James W. Thompson, the assistant district attorney who
prosecuted the petitioner’s Madison County case. He testified he could not recall the specifics
surrounding the letter he had written to Investigator Turner or whether she had followed through with
an investigation. He said, however, that if the victim had given another statement to Investigator
Turner it would have been in his file, which was made available to the petitioner’s counsel.

                                            ANALYSIS

                             I. Post-Conviction Standard of Review

         The post-conviction petitioner bears the burden of proving his or her allegations by clear and
convincing evidence. See Tenn. Code Ann. § 40-30-210(f). When an evidentiary hearing is held
in the post-conviction setting, the findings of fact made by the court are conclusive on appeal unless
the evidence preponderates against them. See State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999);
Tidwell v. State, 922 S.W.2d 497, 500 (Tenn. 1996). Where appellate review involves purely factual
issues, the appellate court should not reweigh or reevaluate the evidence. See Henley v. State, 960
S.W.2d 572, 578 (Tenn. 1997). However, review of a trial court’s application of the law to the facts
of the case is de novo, with no presumption of correctness. See Ruff v. State, 978 S.W.2d 95, 96
(Tenn. 1998). The issue of ineffective assistance of counsel, which presents mixed questions of fact
and law, is reviewed de novo, with a presumption of correctness given only to the post-conviction
court’s findings of fact. See Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001); Burns, 6 S.W.3d at
461.



                                                 -8-
                               II. Ineffective Assistance of Counsel

        To establish a claim of ineffective assistance of counsel, the petitioner has the burden to show
both that trial counsel’s performance was deficient, and that counsel’s deficient performance
prejudiced the outcome of the proceeding. Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct.
2052, 2064, 80 L. Ed. 2d 674 (1984); see State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App.
1997) (noting that same standard for determining ineffective assistance of counsel that is applied in
federal cases also applies in Tennessee). The Strickland standard is a two-prong test:

                First, the defendant must show that counsel’s performance was
                deficient. This requires showing that counsel made errors so serious
                that counsel was not functioning as the “counsel” guaranteed the
                defendant by the Sixth Amendment. Second, the defendant must
                show that the deficient performance prejudiced the defense. This
                requires showing that counsel’s errors were so serious as to deprive
                the defendant of a fair trial, a trial whose result is reliable.

466 U.S. at 687, 104 S. Ct. at 2064.

         The deficient performance prong of the test is satisfied by showing that “counsel’s acts or
omissions were so serious as to fall below an objective standard of reasonableness under prevailing
professional norms.” Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996) (citing Strickland, 466 U.S.
at 688, 104 S. Ct. at 2065; Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)). The prejudice prong
of the test is satisfied by showing a reasonable probability, i.e., a “probability sufficient to undermine
confidence in the outcome,” that “but for counsel’s unprofessional errors, the result of the proceeding
would have been different.” Strickland, 466 U.S. at 694, 104 S. Ct. at 2068.

        Because both prongs of the test must be satisfied, a failure to show either deficient
performance or resulting prejudice results in a failure to establish the claim. See Henley, 960 S.W.2d
at 580. For this reason, courts need not approach the Strickland test in a specific order or even
“address both components of the inquiry if the defendant makes an insufficient showing on one.”
466 U.S. at 697, 104 S. Ct. at 2069; see also Goad, 938 S.W.2d at 370 (stating that “failure to prove
either deficiency or prejudice provides a sufficient basis to deny relief on the ineffective assistance
claim”).

        The petitioner contends trial counsel provided ineffective representation by failing to
investigate the Georgia witnesses or the information contained in the Turner letter. Citing the
affidavit of Judy Robinson, the petitioner asserts that the Georgia witnesses “could testify that M.J.
is untruthful and manipulative” and that his mother “is a manipulative snake that shouldn’t be trusted
under oath.” He argues Robinson’s affidavit demonstrates that at least one of the Georgia witnesses
was willing to testify on his behalf, and trial counsel, at the very least, should have investigated what
testimony the Georgia witnesses could have provided or whether they had given depositions in the
civil case. In a similar vein, the petitioner argues that the Turner letter “would have presented an


                                                   -9-
extreme break from previous statements made by M.J.” and, thus, should have been investigated by
trial counsel as a means for casting further doubt upon the victim’s credibility at trial.

        The post-conviction court concluded that the petitioner failed to meet his burden of proving
ineffective assistance of trial counsel, finding, inter alia, that trial counsel “made tactical decisions
in an effort to provide the best defense for Petitioner and there is no proof that counsel was
ineffective in their assistance.” The record fully supports the findings and conclusions of the post-
conviction court. The petitioner has failed to show either a deficiency in counsel’s performance for
failing to investigate the potential Georgia witnesses or the Turner letter, or resulting prejudice to
his case based on counsel’s alleged deficiency in representation.

         The petitioner testified at the post-conviction hearing that he provided trial counsel with a
list of Georgia witnesses who could have offered testimony to show the victim’s deceitful and
manipulative nature. In support, he offered the affidavit of school counselor Judy Robinson, who
stated that the victim was a troubled/disturbed youth and that she would not believe either the victim
or his mother under oath. However, trial counsel testified that the trial court had denied their
motions to subpoena the Georgia witnesses. Further, each of the witnesses was represented by
counsel who had instructed them not to speak with the petitioner’s trial counsel, and the trial court
had ruled that it would not allow the witnesses’ testimony if they appeared in court. Therefore, trial
counsel cannot be considered deficient for failing to contact or interview witnesses whose testimony
the trial court had already ruled would not be allowed at trial.

         Moreover, even if the petitioner had succeeded in showing trial counsel were deficient by not
investigating the Georgia witnesses or obtaining their presence at his trial, he failed to show how that
alleged deficiency prejudiced the outcome of his case. The essential information Judy Robinson
provided in her affidavit, that the victim was a disturbed youth with behavioral problems, was
effectively brought out through trial counsel’s cross-examination of the victim, who acknowledged
his behavioral problems, drug use, exposure to pornography, history of hallucinations, and the
different accounts of the incident he had offered to police. As for Sharla Green, although the
petitioner asserted she had “very, very important information,” he did not offer her testimony at the
post-conviction hearing to show what favorable testimony she would have presented at his trial.
Thus, there was no basis from which the post-conviction court could determine that her failure to
testify prejudiced the petitioner’s case. See Black v. State, 794 S.W.2d 752, 757 (Tenn. Crim. App.
1990) (“When a petitioner contends that trial counsel failed to discover, interview, or present
witnesses in support of his defense, these witnesses should be presented by the petitioner at the
evidentiary hearing.”).

       The petitioner also contends trial counsel were ineffective for failing to investigate the
information contained in the Turner letter, arguing that the victim’s “extreme break” from the nature
of his allegations contained in his previous statements demonstrated his lack of credibility.
However, the petitioner has not shown either a deficiency in counsel’s performance or resulting
prejudice with respect to this claim. Trial counsel’s testimony established that they fully investigated
and reviewed the various statements given by the victim, and that the decision not to introduce


                                                  -10-
evidence of the victim’s subsequent rape allegation was tactical, based on a desire to keep the jury
from hearing about an allegation involving a much more serious offense than those with which the
petitioner was charged in the instant trial. When evaluating a claim of ineffective assistance, we
must indulge a strong presumption that the conduct of counsel fell within the range of reasonable
professional assistance, see Strickland, 466 U.S. at 690, 104 S. Ct. at 2066, and may not second-
guess the tactical and strategic choices made by trial counsel unless those choices were uninformed
because of inadequate preparation. See Hellard v. State, 629 S.W.2d 4, 9 (Tenn. 1982). Here, there
is no proof that counsel were anything but fully prepared for the petitioner’s trial. We conclude,
therefore, that the petitioner has failed to show he was denied the effective assistance of trial counsel.

                                           CONCLUSION

        Having reviewed the record, we conclude that the post-conviction court did not err in finding
the petitioner failed to meet his burden of demonstrating ineffective assistance of counsel.
Accordingly, we affirm the post-conviction court’s dismissal of the petition for post-conviction
relief.

                                                         ___________________________________
                                                         ALAN E. GLENN, JUDGE




                                                  -11-